Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (JP 48034807 cited in IDS filed on 11/16/2021 as non-patent literature) in view of Miller et al (US 2010/0267997 A!).
Applicants’ claimed invention is directed to a method for producing a diol, comprising: a) supplying metaboric acid, a saturated aliphatic hydrocarbon and a reaction gas containing molecular oxygen to a reactor and performing liquid-phase oxidation of the saturated aliphatic hydrocarbon with the reaction gas containing molecular oxygen in the presence of metaboric acid to obtain a reaction liquid containing an oxide; b) esterifying the oxide to obtain a reaction liquid containing a borate compound; c) separating the reaction liquid containing a borate compound into an unreacted saturated aliphatic hydrocarbon and a distillation residue by distillation; d) separating the distillation residue into orthoboric acid and an organic layer by hydrolysis; e) separating the organic layer into an alkali aqueous solution layer and a crude alcohol layer by saponification with an alkali; and f) performing first distillation on the crude alcohol layer to remove a monoalcohol therefrom and obtain a residual liquid, and then performing second distillation on the residual liquid under conditions of a temperature of lower than 250°C and a residence time of shorter than 60 minutes.
Maeda discloses the analytical value of the alcohol mixture obtained by oxidizing a mixture of normal paraffins having a carbon number of 12 to 14 with a molecular oxygen-containing gas in the presence of meta-boric acid, and the value of the analyzed value of the fraction mainly comprising a random second order alkanediol is iodine number [1, 2006.01].  it is described that the hue (APHA) is 80, If that is the case, "a pool mainly comprising a random second order alkanediol” described in the said document corresponds to "a diol” according to Claim 9 of the present application.  See page 4, lower left col., line 8 to page 5, lower left col., line 18.
The difference between Maeda and the claimed invention is that the instant claims require that the purification of crude diol is conducted in two separate distillation columns (simple and molecular distillations), in order to obtain pure diol which directly affect the color scale and iodine value.  However, Miller in a process for refining C6-C16 aliphatic diol teaches that efficient separation and recovery of desired diol product having significantly improved purity as compared with the crude diol. Moreover, the use of alkali metal compound and/or alkaline earth metal compound in the subject distillation described herein may reduce the total number of distillations needed to obtain a diol product of acceptable purity for commercial use. Commercial aliphatic diol beneficially contains a total acidity (iodine value) of less than about 500 parts per million (ppm), calculated as acetic acid and based on the weight of the aliphatic diol product. Moreover, commercial diol product should appear colorless or nearly colorless, as explained hereinafter, because color typically indicates the presence of unwanted impurities. As a further benefit, reduction of acid during distillation can correlate with reduced corrosion of the distillation equipment [0012].
Miller teaches that a temperature below the normal boiling point of the diol is applied as needed to remove the low boiling components. For the preferred purification of a C.sub.6-C.sub.16 aliphatic monocyclic diol, more preferably cis/trans-(1,3)(1,4)-cyclohexanedimethanol, the temperature of this first distillation preferably ranges from about 80.degree. C. to about 210.degree. C. at the bottom of the column and from about 20.degree. C. to about 120.degree. C. at the top (head) of the column. The first distillation advantageously is conducted at about 1 atmosphere (101 kPa) or slightly higher pressures at about 1 to 2 psig over-pressures (6.9-13.8 kPa). The low boiling components are recovered as an overhead or top stream. Since the overhead advantageously contains both water and organics having low water solubility, two substantially-immiscible liquid phases are likely to be recovered. The bottom stream from the first distillation column contains only a partially-purified diol comprising one or more impurity aliphatic mono-ols, esters (including lactones), carboxylic acids, hemiacetals, and/or phenols. The concentration of each impurity in the partially-purified C.sub.6-C.sub.16 diol advantageously ranges from greater than about 0.01 to less than about 2 weight percent, preferably, from about 0.1 to about 1.0 weight percent, based on the total weight of the partially-purified diol [0056].
Miller teaches that the bottoms stream from the first distillation column is fed to a second distillation column and distilled under conditions sufficient to separate and recover a purified C.sub.6-C.sub.16 aliphatic diol. The distillation conditions in the second column generally vary depending upon the specific C.sub.6-C.sub.16 diol to be purified, its normal boiling point, and the types and quantities of impurities to be removed. The second distillation column advantageously comprises from about 30 to about 100 theoretical trays. The column can be packed with a suitable packing, including for example, glass beads, stainless steel mesh, ceramics in any form, such as saddles, and like conventional materials. The second distillation column advantageously is operated at a sub-atmospheric pressure suitably ranging from about 15 torr (2.0 kPa) to about 50 torr (6.7 kPa). A reflux ratio ranging from about 1:10 to about 10:1 is suitably employed. In the preferred distillation of a C.sub.6-C.sub.16 aliphatic monocyclic diol, more preferably cis/trans-(1,3)(1,4)-cyclohexanedimethanol, the bottom temperature of the column advantageously ranges from about 165.degree. C. to about 250.degree. C., while the head temperature advantageously ranges from about 160.degree. C. to about 180.degree. C. The impurities are taken as a head stream; whereas the C.sub.6-C.sub.16 diol is taken as bottom stream, which also typically contains heavies [0057].
Miller teaches that the alkali metal compounds employable in this process include all such inorganic and organic alkali compounds and salts having a capacity to neutralize the acidity of the crude diol, the alkali metal comprising the Group 1 metals of the Periodic Table of the Elements, including particularly lithium, sodium, potassium, and cesium. Non-limiting examples of suitable alkali metal compounds include sodium hydroxide, potassium hydroxide, cesium hydroxide, lithium hydroxide [0052].
	Miller in Example 1 discloses a diol having a color scale (APHA) of less than 90 and iodine value (acidity) of 15 or less. See Example 1 and Table 1.
	It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the process of Maeda to carry out  the purification of the pure diol in a simple distillation and in a molecular distillation to obtain a pure diol that meet the color scale and iodine value of the presently claimed invention as suggested by Miller et al.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Miller et al (US 2010/0267997).  See Example 1 and Table 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622